 

EXHIBIT 10.4

 

[ex10-4_001.jpg]

 



Employment Agreement - Chairman of the Board of Directors

 

THIS EMPLOYMENT AGREEMENT is executed on October 7, 2015, and is by and between
GLOBAL EQUITY INTERNATIONAL Inc., a Nevada Corporation (“Employer”) domiciled at
Office 3305, X3 Jumeirah Bay, JLT, Dubai, U.A.E., and MR. CHARLES TAYLOR
domiciled at 7 Ash Lane, Morristown, New Jersey, 07960, USA.

 

1. Duties; Assignment .

 

Position:

 

The Company hereby employs Mr. Taylor to serve as Chairman of the Board of
Directors of Global Equity International Inc.

 

  ● The employee shall perform such duties and responsibilities as are normally
related to such position in accordance with Company’s bylaws and applicable law.
        ● The employee hereby agrees to use his best efforts to provide the
Services.         ● The employee shall not allow any other person or entity to
perform any of the Services for or instead of the employee.         ● The
employee shall comply with the statutes, rules, regulations and orders of any
governmental or quasi-governmental authority, which are applicable to the
performance of the Services, and Company’s rules, regulations, and practices as
they may from time-to-time be adopted or modified.

 

Other Activities:

 

  ● The employee may be employed by another company, may serve on other Boards
of Directors or Advisory Boards, and may engage in any other business activity
(whether or not pursued for pecuniary advantage), as long as such outside
activities do not violate employee’s obligations under this Agreement or
employee’s fiduciary obligations as Chairman to the shareholders. The ownership
of less than a 5% interest in an entity, by itself, shall not constitute a
violation of this duty.         ● The Employee represents that, to the best of
his knowledge, has no outstanding agreements or obligations that are in conflict
with any of the provisions of this Agreement, and the Employee agrees to use his
best efforts to avoid or minimize any such conflict and agrees not to enter into
any agreement or obligation that could create such a conflict, without the
approval of the Chief Executive Officer or a majority of the Board of Directors.
If, at any time, the Employee is required to make any disclosure or take any
action that may conflict with any of the provisions of this Agreement ,the
Employee will promptly notify the Chief Executive Officer or the Board of such
obligation, prior to making such disclosure or taking such action.

 

 

 

 

 [ex10-4_001.jpg]

 

Employment Agreement - Chairman of the Board of Directors

 

2. Employment

 



Employer hereby employs employee and employee hereby accepts employment on the
terms set forth herein commencing on October 7, 2015.

 

  (a) Employment will continue for 6 months commencing October 7, 2015 and
ending on April 6, 2016.         (b) Employer shall have the right to terminate
Employee’s employment (1) for any reason or no reason with either (i) 30 days
prior written notice of termination or (ii) immediate notice of termination with
an undertaking to continue payment of Employee’s compensation under this
Agreement for 30 days, (2) at any time during the six month period following the
execution of this agreement and with 60 days prior written notice or (3) for
Cause (as defined below), upon Employee’s receipt of notice thereof. As used
herein, “Cause” means (i) willful or serious misconduct or dishonesty in the
performance of, Employee’s duties hereunder or (ii) the indictment or conviction
of Employee for a felony under state or federal criminal laws. Upon the
effective date of termination specified in such notice, this Agreement shall
terminate except for the provisions, which expressly survive termination, and
Employee shall vacate the offices of Employer.         (c) Employee shall have
the right to terminate employment hereunder by providing 60 days written notice.
Thereafter, this Agreement shall terminate except for the provisions, which
expressly survive termination.         (d) If mutually agreed, this agreement
shall be subject to renewal under a new agreement once expired.

 

3. Compensation

 

  (a) In consideration, the Employer shall pay to Employee $40,000 for the 6
months of Chairman’s services rendered to the Company. This Salary shall not be
paid in cash on a monthly basis to the employee, instead the Company agrees to
issue the Employee, within 5 business days of signing this agreement, with One
Million restricted common shares of Global Equity International Inc. valued at
$0.04 per share.         (b) In the event that the Employee initiates and/or
closes a specific transaction of value (such as contracting the Company’s
services with a new prospect) the Company will compensate the Chairman over and
above the amount specified in paragraph 3 (a), above. The type and level of
compensation (e.g., stock, cash or other) shall be in the range of similar
transactions done by other Company employees.

 

Proprietary and Confidential

 

 

 

 

[ex10-4_001.jpg]

 

Employment Agreement - Chairman of the Board of Directors

 

4. Severance Payments

 

If either the Employer or Employee terminates this Agreement, the Employer will
not be liable to pay a severance payment to the Employee.

 

5. Expenses

 

Employer will book tickets and reservations, and arrange for all associated
airline and hotel expenses to be billed directly to it, and arrange for direct
payment, thereof. For non-airline and non-hotel expenses (e.g., business meals,
entertainment and local transportation), Employer shall reimburse Employee’s
expenses pre-approved and reasonably incurred in carrying out his duties
hereunder within 60 days of submittal of an itemized account of such expenses
together with such receipts and forms as are required by Employer’s normal
policies and practices.

 

6. Benefits

 

Employer shall provide and Employee shall be entitled to participate in an all
benefit plans and programs generally available to employees of Employer on the
same terms as other employees except as follows:

 

  (a) Vacation: Employee shall be entitled to 3 days per week paid vacation per
year scheduled at times mutually convenient to Employee and Employer. Employee
shall be entitled to carry over unused vacation days into the next year in
accordance with Employer’s policy, as modified from time to time. Employee shall
be entitled to all holidays as allowed to other employees of the Employer with
similar responsibilities.

 

7. Confidentiality; Non-Disclosure

 

  (a) For the purpose of this Agreement, “Confidential Information” is defined
to include any information, designs, software, processes, practices, plans,
proposals, markets, pricing, personnel or financial or business information
relating to Employer, its affiliates (including the Subsidiary or Parent
Company), and their respective businesses, customers, suppliers, products or
services, whether in written, oral or other form. Confidential Information shall
not include information, which at the time of disclosure is in the public domain
by publication or otherwise through no fault of Employee, or information
furnished by a third party which was not received directly from Employer or
otherwise under an obligation of secrecy.         (b) At all times after the
date hereof, including after termination of this Agreement, Employee shall not,
except with the expressed prior written consent of Employer, directly or
indirectly communicate, disclose or divulge any of the Confidential Information
or use any of the Confidential Information for any purpose other than
performance of his duties hereunder.

 

Proprietary and Confidential

 

 

 

 

[ex10-4_001.jpg]

 

Employment Agreement - Chairman of the Board of Directors

 

8. No Conflicting Agreements

 

Employee represents and warrants that he is not a party to or bound by any
agreement or subject to any restriction arising out of any current or prior
employment or relationship which would be violated by his entering into and
performing his obligations under this Agreement, including, without limitation,
restrictions relating to non-competition or the protection of confidential
information.

 

9. Notices

 

All notices and other communication which are required or permitted hereunder
shall be given in writing and either delivered by hand or overnight courier
service or mailed by certified mail, return receipt requested, postage prepaid,
to the following addresses:

 

Global Equity International Inc.

 

X3 Jumeirah Bay Tower,

Office 3305,

JLT, Dubai,

U.A.E.

 

Tel. + (1) 321 200 0142 / + (971) 42767576

Email: enzo@gepartnersplc.com

 

Mr. Charles Taylor

 

7 Ash Lane

Morristown, NJ

07960 USA

 

Tel. + (1) 201 400 8369

Email: charles.d.taylor@gmail.com

 

Proprietary and Confidential

 

 

 

 

[ex10-4_001.jpg]

 

Employment Agreement - Chairman of the Board of Directors

 

10. Miscellaneous

 

  (a) This Agreement shall be binding upon, inure to the benefit of, and
enforceable by the successors and assigns of the Employer and the heirs, estate,
personal representatives and beneficiaries of Employee. The rights, obligations
and duties of the Employee hereunder shall be personal and are not assignable or
delegable in any manner whatsoever; provided, however, that this Agreement shall
be assigned to and assumed by the Subsidiary if and when required by Section 1.
        (b) Death: In the event of the Executive’s death, with respect to any
payments, entitlements or benefits payable or due hereunder, references in this
Agreement to “the Executive” shall be deemed to refer, where appropriate, to the
Executive’s beneficiary or beneficiaries.   (c) This Agreement constitutes the
entire understanding of the parties with respect to subject matter hereof, and
shall not be modified, terminated or any provisions waived orally, including
this clause. Any such modification, termination or waiver must be in writing and
signed by each of the parties hereto.         (d) No failure to exercise or
delay in exercising any right, power or remedy hereunder shall preclude any
other or further exercise of the same or any other right, power or remedy.      
  (e) This Agreement shall be construed and enforced in accordance with the laws
of the United Kingdom applicable to contracts made and to be performed solely
therein, and each party consents to the exclusive jurisdiction of and venue in
the United Kingdom to resolve any disputes between the parties.

 

(Purposely Left Blank)

 

Proprietary and Confidential

 

 

 

 

[ex10-4_001.jpg]

 

Employment Agreement - Chairman of the Board of Directors

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated below intending to be legally bound hereby.

 

Global Equity International Inc.   Employee       /s/ Enzo Taddei   /s/ Charles
Taylor Enzo Taddei - CFO   Charles Taylor       Dated: October 7, 2015   Dated:
October 7, 2015

 

Proprietary and Confidential

 

 

 

 

